per curiam:
El peticionario fue acusado de infringir la See. 4 de la Ley Núm. 220 de 1948. La acusación radicada no aducía hechos de acuerdo con Pueblo v. Trinidad Fernández, 93 D.P.R. 897 (1967). Comenzado el juicio y luego de declarar un testigo de cargo, el Pueblo solicitó permiso para enmendar la acusación. El juez lo concede. El acusado nos pide que revoquemos esa resolución. Sintetiza la cues-tión planteada así:
“Aceptado el hecho de que una acusación no aduce sufi-cientes hechos constitutivos de delito público, puede ser ésta en-mendada, a tenor con lo dispuesto en la Regla 38 de Enjuicia-miento Criminal, para que con la enmienda hecha, la acusación así enmendada entonces aduzca hechos constitutivos de delito, o por el contrario procede la desestimación de ésta, conforme lo dispuesto taxativamente por la Regla 64 del mismo cuerpo legal.” *361Sostiene que no procede la enmienda de una acusación que no aduce hechos y que lo que procede es su desestimación ya que “una interpretación en contrario, tendría el alcance de determinar como inoficiosa, inoperante y hasta inservible la Regla 64 de Enjuiciamiento Criminal y de darles aplica-ción solamente en el caso extremo en que un Fiscal, a pesar de que el Tribunal entiende que la acusación ante sí no aduce suficientes hechos constitutivos de delito, éste se empeñe en que sí aduce hechos y se niegue a enmendar”.
No tiene razón el peticionario. La Regla 38(b) dispone:
“Si la acusación o la denuncia adolecieren de algún defecto u omisión sustancial, el tribunal en el cual se ventilare original-mente el proceso podrá permitir, en cualquier momento antes de la convicción o absolución del acusado, las enmiendas nece-sarias para subsanarlo. Si se tratare de una acusación, el acu-sado tendrá derecho a que se le celebre de nuevo el acto de la lectura de la acusación . . . .”
Lo dispuesto en la Regla 64(a) no milita contra esto. La Regla 66 establece que “Si la moción se basare en defec-tos de la acusación, . . . que pudieren subsanarse mediante enmienda, el tribunal ordenará se haga la enmienda y dene-gará la moción.”

Procede, por tanto, anular el auto expedido para que se celebre la lectura de la (acusación y posteriormente el juicio.

El Juez Asociado Señor Belaval no intervino.